Roeey, Judge,
delivered the following opinion:
On the 30th of April, during the present term of this court, this cause was tried before a jury, and because, during the trial, the defendant admitted owing the plaintiff a certain sum of money, the court instructed the jury that as to those items they must, at all events, find for the plaintiff. Other issues in the case were submitted to the jury under the court’s instructions. The. verdict was for the plaintiff for $76.60. A motion for a. new trial in the premises is now before, us, and asks for it on the *95ground that tbe verdict was contrary to tbe evidence and contrary to tbe direct and clear instruction of tbe court.
Tbe case is still fresh in our mind, and we feel that it was-properly and fairly submitted to the jury, and that there is no. good ground for a new trial in tbe premises. Tbe motion in that behalf will, therefore, be overruled, and it is so ordered.
A motion on behalf of the defendants to tax tbe costs against tbe plaintiff is also before us. This motion is made on the-ground that, tbe judgment being less than tbe jurisdictional amount of 'this court, tbe costs should be paid by tbe plaintiff,, under § 968, U. S. Rev. Stat. (U. S. Comp. Stat. 1901, p. 702). Of course, the action was originally brought for a claim ($2,-000) large enough to come within tbe jurisdiction. Under an amendment to tbe Eoraker act, jurisdiction here is fixed at the-sum of $1,000. We have examined the section of the statute referred to, and do not think it applies in this particular sort of case, but, in any event, the matter is left, by the very terms-of the statute, in our discretion. If defendants had, with their answer, tendered the amount they afterwards, during the trial,! admitted they owed plaintiff, they might be in a better position to make this request. Under all the circumstances we feel constrained to overrule the motion, and it is so ordered.